The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 03/09/2018 amendment(s) /response(s) in the Application 16/990,340 by Tidestay for “COMPLETION OF SCELL BEAM FAILURE RECOVERY”, filed on 08/11/2020. The amendment/response has been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
Response to Amendment
Per the 06/02/2021 Amendment:  
Claims 1, 13, 24 and 32 are amended. 
Claims 11-12, 21-23, 30-31, 33-35 are cancelled.
Claim 36 is newly added.
Claims 1-10, 13-20, 24-29, 32, and 36 are pending.


In view of the 06/02/2021 claim amendments, i.e., “independent of whether the new data indicator is toggled” (claims 1, 13,  24, 32); “discarding a measurement for beam failure recovery in response to determining that the beam failure recovery procedure is complete” (claim 36), in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-10, 13-20, 24-29, 32, and 36 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 06/02/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “independent of whether the new data indicator is toggled” (claims 1, 13,  24, 32); “discarding a measurement for beam failure recovery in response to determining that the beam failure recovery procedure is complete” (claim 36) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

With respect to the independent claims (e.g. claim 1), YU et al. (US20200267048A1) teaches A method performed by a wireless device for beam failure recovery, the method comprising: (YU, Fig. 2, paragraph 40, teach a method performed by a UE for beam failure recovery (BFR).)
transmitting, to a base station, an uplink transmission comprising beam failure recovery information, the uplink transmission being associated with a particular Hybrid Automatic Repeat Request, HARQ, process; (YU, Fig. 2, step 202, paragraph 40, teach transmitting, to a base station, an BFR MAC CE (i.e. an uplink transmission comprising beam failure recovery information) associated with a HARQ process (i.e. the uplink transmission being associated with a particular HARQ process).)
receiving, from the base station, an uplink grant for the particular HARQ process, the uplink grant comprising a new data indicator (YU, Fig. 2, step 204, paragraph 40, teach receiving, from the base station, a DCI format that schedules a PUSCH transmission with the HARQ process (i.e. an uplink grant for the particular HARQ process). Furthermore, the DCI format indicates a NDI value (i.e. the uplink grant comprising a new data indicator).) 
and determining, based on the new data indicator comprised in the uplink grant, that a beam failure recovery procedure related to the beam failure recovery information is complete. (YU, Fig. 2, step 204, paragraph 40, teach that the UE receiving an acknowledgement message indicating the BFR MAC CE has been successfully received. Furthermore, paragraph 39 teaches receiving the DCI format indicating a toggled NDI value and scheduling the PUSCH transmission with the HARQ process ID used for transmission of the BFR MAC CE.)
Patel et al. (US20140219196A1) in the same field of endeavor teaches a new data indicator that is set to TRUE; (PATEL, Fig. 13B, step 1316, paragraph 92, teach an NDI has toggled compared to an NDI value in a last received DCI for a same HARQ process ID, and determining whether it a true DCI in block 1320.)

Previously cited art Xu et al. (US20200275484A1) is directed to transmitting a  transport block on a plurality of sub-bands of a PUSCH, based on a determination that a first type LBT indicates that the first sub-band is clear, and a determination that a second type LBT indicates that each of the one or more other sub-bands are clear (Abstract). More particularly, paragraphs 359-360, teach receiving an uplink grant based on a NDI bit in received HARQ information indicating new data.

Previously cited art YANG et al. (US20150180615A1) is directed to determining when no new packages are pending in a UE buffer and when a received grant is insufficient for retransmission of any of the HARQ processes (Abstract). More particularly, paragraphs 53, 59, teach receiving a grant having a specified transport block size.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “independent of whether the new data indicator is toggled” (claims 1, 13,  24, 32); “discarding a measurement for beam failure recovery in response to determining that the beam failure recovery procedure is complete” (claim 36).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412